      Case 1-16-43278-nhl              Doc 123        Filed 04/18/21     Entered 04/19/21 07:44:38




UNITED STATES BANKRUPCTY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:
                                                                Chapter 7
CNG FOODS LLC,                                                  Case No. 16-43278-nhl

                                     Debtor.
------------------------------------------------------------x

              ORDER ON MOTION FOR RULE 9011 SANCTIONS AND FEES
         The alleged debtor, CNG Foods LLC (“CNG”), having made a Motion for Sanctions

Pursuant to F.R.B.P. 9011 (“Motion”) [ECF No. 77]; and the Motion having come on for a

telephonic hearing before this Court on December 3, 2020 (the “Hearing”); and M. David

Graubard, Esq., counsel for CNG, appeared in support of the Motion at the Hearing; and Alhan

Usman, Esq. having appeared at the Hearing in opposition to the Motion on behalf of Barry R.

Feerst & Associates, Barry R. Feerst, personally, and Eileen Prensky; and Isaac Shteierman

having appeared pro-se at the Hearing in opposition to the Motion; and upon the record made

before this Court on December 3, 2020, at which time the Court completed the Hearing and took

the Motion under advisement; and CNG having settled the Motion with Eileen Prensky on

January 26, 2021 (NHL); and this Court having read a Bench Decision (the “Bench Decision”)

into the record on April 14, 2021; and upon this Court’s Decision granting CNG’s Motion to

Dismiss and for Sanctions, dated July 13, 2020; this Court’s Order granting CNG’s Motion to

Dismiss and for Sanctions, dated July 13, 2020; the Judgment, dated July 24, 2020, and the

Amended Judgment, dated October 30, 2020; it is hereby




                                                           1
     Case 1-16-43278-nhl        Doc 123     Filed 04/18/21    Entered 04/19/21 07:44:38




          FOUND and DETERMINED that Barry R. Feerst, Esq., personally, as an attorney at

law admitted to practice in the Courts of the State of New York, violated Federal Rules of

Bankruptcy Procedure 9011 as set forth in the Bench Decision; and it is further

        ORDERED, that Barry R. Feerst, Esq., personally, is hereby sanctioned in the sum of

$25,000 for having violated F.R.B.P. 9011, plus the sum of $5,000 for attorneys’ fees and the

sum of $120.50 for expenses of counsel for CNG in connection with the Motion, which he is

hereby directed to pay to CNG forthwith; and it is further

       ORDERED, that the Motion is hereby denied with respect to petitioning creditors, Barry

R. Feerst & Associates, Isaac Shteierman, and Baruch Aryeh Stern (NHL).




                                                             ____________________________
 Dated: April 18, 2021                                            Nancy Hershey Lord
        Brooklyn, New York                                   United States Bankruptcy Judge

                                                2
